Kirkpatrick, C. J.
— Tin’s is an action on the case, for lugging and beating the plaintiff’s breeding sow. Though the form of the action should not be objected to, yet the state of demand filed, contains neither the time(a) nor the place of the supposed injury. How could a recovery in this be pleaded in an action for the same thing? — Judgment must be reversed.
Rosseii, J. — Same opinion,
Pennington, J.
— The action below, was an action on the case. The state of demand is in the following words:— “The plaintiff demands of the defendant, SI 5 for lugging and beating his breeding sow, to his damage, fifteen dollars,” The insufficiency of the state of demand is assigned for error: In declarations for injuries done to domestic animals, the special injury is particularly set out. I do not perceive how I éarr support this declaration, without departing from the opinio» delivered' by me, in? the- case of De Marentille v. Oliver, State Rep. 380, which I am not dissatisfied with; and therefore, think judgment ought to be reversed.
Judgment reversed.

а) Averment of time and place, is material, but the precise day as laid, need not be proved. 1 Saund, Pl. and-Ev. 344. 1 Chit,-Pl-345.